Citation Nr: 1439360	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-27 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to March 3, 2010 for the award of service connection for ischemic heart disease (ISHD).

2.  Whether the Veteran is competent to handle disbursement of VA benefits funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service from October 1969 to May 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By the February 2011 rating action, the RO granted service connection for ISHD; an initial 60 percent disability rating was assigned, effective from March 3, 2010.  The Veteran appealed the RO's assignment of an effective date of March 3, 2010 to the award of service connection for the above-cited service-connected disability to the Board. 

This appeal also stems from a March 2011 rating action. By that rating action, the RO found the Veteran incompetent to handle disbursement of VA funds.  The Veteran appealed the RO's rating action to the Board. 

In a May 2014 statement to the Board, the Veteran's representative withdrew his request for a hearing before a Veterans Law Judge to be conducted at a local RO.  38 C.F.R. § 20.702(e) (2013).  (See Veteran's representative's May 2014 written statement to the Board).  Thus, the Veteran's hearing request is deemed withdrawn, and the Board will proceed with appellate consideration of the claims.  


FINDINGS OF FACT

1.  By a February 2011 rating decision, the RO granted service connection for ISHD; an initial 60 percent rating was assigned, effective March 3, 2010, the date VA received the Veteran's inferred claim for service connection for this disability.  

2.  The Veteran is competent to manage his own finances.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 3, 2010 for the grant of service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.114(a), 3.400, 3.816. (2013).

2.  The Veteran is competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. § 5501-5504 (West 2002); 38 C.F.R. § 3.353 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159 ). 

Regarding the Veteran's claim for an earlier effective date, the resolution of the Veteran's appeal for an earlier effective date is dependent on the United States Court of Veterans Appeals (Court) interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the Court explicitly held that the VCAA notice and assistance provisions do not apply to competency determinations.  This is so because an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under chapter 55.  Id.  Consequently, the Board is not required to address VA's efforts to comply with those provisions with respect to the competency issue currently on appeal.

II. Legal Analysis

i. Earlier Effective Date Claim

The Veteran seeks an effective date earlier than March 3, 2010 for the award of  service connection for ISHD.  He maintains that the effective date for the award of service connection for this disability should be April 2006--the date of an angiogram performed at the Buffalo, New York, VA Medical Center reflecting that that he was diagnosed with ISHD.  (See Veteran's VA Form 9, received by the RO in October 2011). 

The effective date of an evaluation and award of compensation on an original claim for compensation, such as here, will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(b)(2).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r). 

The award of service connection in this case was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2013) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam). Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2013).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. §3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.

By a February 2011 rating action, the RO awarded service connection for ISHD; an initial 60 percent disability rating was assigned, effective March 3, 2010--the date of the Veteran's inferred claim for service connection for this disability.  (See VA Form 21-4138, Statement in Support of Claim, reflecting, in part, that the Veteran had reported having recently suffered a stroke).  In its February 2011 decision, the RO noted that the Veteran had been diagnosed as having ISHD at a February 2011 VA examination.  (See February 2011 VA ISHD examination report).

At the time that VA received his inferred claim for ISHD, it was not a recognized presumptive disease.  However, as noted above, effective August 31, 2010, ischemic heart disease was added to the list of presumptive diseases associated with herbicide exposure.  

Based on the evidence of record, the Board finds that an effective date earlier than March 3, 2010 for service-connected ischemic heart disease is not warranted because the claims file does not contain any communication filed prior to that date could be construed as a formal or informal claim for that specific benefit.

Prior to March 3, 2010, nothing in the record can be reasonably viewed as a claim of service connection for ischemic heart disease.  Other claims were filed, but they pertained to uticaria, a skin disability, residuals of a fracture of the left thumb, and post traumatic stress disorder.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of service connection for ischemic heart disease.  Therefore, the earliest possible effective date for the award of service connection for ischemic heart disease is March 3, 2010, which is the date VA received the Veteran's inferred claim for this disability. 

The Board acknowledges that VA treatment records from at least April 2004 indicate that the Veteran had experienced musculoskeletal chest pain.  A nuclear stress test, performed in March 2006, confirmed that the Veteran had reversible ischemia.  (See March 2006 VA treatment report).  An April 2006 VA treatment report reflects that a persantine myocardial perfusion image study, performed in early March 2006, demonstrated evidence of ischemia of the inferior wall of the left ventricle.  (See VA treatment report, dated in early April 2006).  Thus, the Veteran has maintained that an effective date of 2006 should be awarded because he was diagnosed with ischemia at that time.  In that regard, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."). 

The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998). While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.  In this case, entitlement to service connection for ischemic heart disease was neither granted nor adjudicated until the February 2011 rating decision. 

Thus, while the record reflects that the Veteran had ischemia as early as March 2006, "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's "disability arose" at least by March 2006.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the provisions of the law governing effective date of awards of benefits provide the effective date is either the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. §§ 3.400(b)(2)(i), 3.816 (c)(2).  Here, the appropriate effective date is the later of either when entitlement arose (i.e., when first diagnosed), or the date of claim.  As the Board cannot identify any claim prior to March 3, 2010, even taking into account the Nehmer holding, the Board concludes that it has no alternative but to deny the Veteran's appeal for an earlier effective date.

Accordingly, under these circumstances, the claim for an earlier effective date must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than March 3, 2010 for the award of entitlement to service connection for ischemic heart disease, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ii. Competency Claim

In this case, the RO determined, by way of a March 2011 rating decision, that the Veteran is incompetent for VA benefits purposes.  The Veteran essentially has contended that he is capable of managing his financial affairs, and requests that a finding of competency be restored.

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  There is a presumption in favor of competency.  38 C.F.R. § 3.353(d).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  A medical opinion is required for the rating agency to make a determination of incompetency.  Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities. Determinations relative to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).

The Board finds, as will be explained in more detail below, that the medical evidence is not clear and convincing and does not leave a doubt that the Veteran is incompetent; thus, his competency status will be restored. 

Evidence against the claim includes a May 2010 VA physician's opinion.  After a review of the claims file and physical evaluation of the Veteran, the VA examiner opined that the Veteran was not capable of managing his benefit payments without restriction.  In support of his conclusion, the VA physician reasoned that the Veteran's wife managed his benefit payments and financial affairs for him.  The examiner indicated that because of his poor balance and equilibrium after a recent stroke, the Veteran's wife protected him from the ordinary hazards of his daily environment.  The Veteran was noted to have been on disability retirement due to a psychiatric illness. 

Evidence in support of the claim includes three VA opinions.  In a report, received by the RO in April 2011, the Veteran's treating VA physician (i.e., had been treating the Veteran since 2009) opined that other than the Veteran having a visual field deficit and some mild memory impairment, he was doing well.  Thus, it was the VA physician's opinion, that the Veteran was fully competent to manage his finances.  The VA physician indicated that the Veteran had undergoing neuropsychologist testing in mid-June 2010.  (See VA physician's report, received by the RO in April 2011).  (A review of a VA mental health note, dated in late June 2010 and uploaded to the Veteran's Virtual VA electronic claims file, reflects that the Veteran was distressed by the changes forced on him by his cerebrovascular accident, that he was extremely cognitively rigid and minimally able to engage in problem-solving around his life changes.  He was considered a poor prognosis for psychotherapy).  

Other evidence in support of a finding of competency are May 2011 and March 2012 VA field examination reports.  During these examinations, the Veteran was noted to have been oriented times three (3).  He spoke coherently.  It was the May 2011 VA examiner's opinion that his condition would likely remain static.  The March 2012 VA examiner stated that the Veteran's condition would improve.  The Veteran was friendly and cordial and acknowledged the examiners' presence and reason for their visits.  During the examinations, the Veteran accurately stated his sources of income.  His spending was not supervised and he personally handled his money; he received approximately $3,000 a month.  The Veteran related that he handled his entire VA benefit to pay his monthly expenses. He was aware of his monthly obligations and paid them in a timely manner.  At the May 2011 examination, the Veteran produced recent billing statements that showed no late payments.  This fact was confirmed by his spouse.  Overall, it was the examiners' opinions that the Veteran was competent for VA purposes.  (See May 2011 and March 2012 VA field examination reports). 

Overall, there is one VA opinion against the claim and three opinions that are supportive of the claim.  Thus, it cannot be said that the evidence is clear and convincing and leaves no doubt as to the Veteran's incompetency. Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran is competent to manage his VA funds.  Thus, the benefit-of-the-doubt rule applies, and his request to restore competency status is granted.  See 38 C.F.R. §§ 3.102, 3.353(d).


ORDER

Entitlement to an effective date prior to March 3, 2010, for the award of service connection for ischemic heart disease is denied.

Restoration of the Veteran's competency status for VA benefit purposes is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


